PER CURIAM.
After careful review of the record, we conclude that the trial court entered a temporary restraining order on February 25, 1983, which expired by its own terms on March 7, 1983, ten days after its entry. Fla.R.Civ.P. 1.610(b). There being no valid court order extending the expiration period beyond the March 7 deadline, we dismiss this appeal as moot. See Dehoff v. Imeson, 153 Fla. 553, 15 So.2d 258 (1943); Auffant v. Shoultz, 388 So.2d 41 (Fla. 5th DCA 1980).
*958The record shows that appellants removed. the vessel, the object of the temporary restraining order, from its designated location on March 29, 1983, twenty-two days after the temporary restraining order’s expiration. Consequently, it cannot be said that appellants violated an existing court order by removing the vessel on March 29, 1983.
Appeal DISMISSED.
BOARDMAN, A.C.J., SCHEB and CAMPBELL, JJ., concur.